PER CURIAM.
A trial court is without authority to modify an agreement providing for child support absent (1) a pleading directed to the subject, (2) an appropriate proceeding conducted after notice, (3) a finding of changed circumstances, and (4) in a case where increased child support payments are sought, a record finding of respondent’s ability to pay. Cortina v. Cortina, 98 So.2d 334 (Fla.1957); Flynn v. Flynn, 433 So.2d 1037 (Fla. 4th DCA 1983); Fox v. Haislett, 388 So.2d 1261 (Fla. 2d DCA 1980).
That provision of the amended order which awards $10,200 for the child’s psychiatric fees is REVERSED and the cause is remanded for further proceedings.